Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,843,976 (hereinafter referred to as ‘976). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants and/or subsets of one another.
Regarding claim 1, Regarding claim 1, ‘976 describes a method performed by a base station, the method comprising: 
sending, from the base station, to a neighboring base station, a request message related to resource status (claim 1 resource message request = request message related to resource status (reworded));  and 
receiving, from the neighboring base station, a message in response to the request message,

wherein the message in response to the request message includes data identifying a physical resource block usage for guaranteed bit rate (GBR) traffic (claim 1 reworded & subset, where update message = response message).
Regarding claim 2, ‘976 describes:
performing load balancing operations in dependence upon the message in response to the request message (claim 1 subset).
Regarding claim 3, ‘976 describes:
wherein the data identifying a physical resource block usage for guaranteed bit rate (GBR) traffic is for a downlink (claim 4).
Regarding claim 4, ‘976 describes:
wherein the message in response to the request message includes data identifying a physical resource block usage for a non-guaranteed bit rate (GBR) traffic on a downlink (claim 5).
Regarding claim 5, ‘976 describes:
wherein the message in response to the request message includes data identifying a physical resource block usage for a non-guaranteed bit rate (GBR) traffic on an uplink (claim 6 or 20).
Regarding claim 6, ‘976 describes a method performed by a base station, the method comprising: 

sending, to the neighboring base station, a message in response to the request message, based on the request message, 
wherein the message in response to the request message includes data identifying a physical resource block usage for guaranteed bit rate (GBR) traffic (claim 7 reworded, where resource message request = request message related to resource status, & update message = response message).
Regarding claim 6, ‘976 describes a base station, comprising:
a transceiver;  and 
a controller, wherein the controller is configured to: control the transceiver to send a request message related to resource status, from the base station, to a neighboring base station;  and 
control the transceiver to receive, from the neighboring base station, a message in response to the request message, wherein the message in response to the request message is transmitted, by the neighboring base station, based on the request message, and wherein the message in response to the request message includes data identifying a physical resource block usage for guaranteed bit rate (GBR) traffic (claim 8 subset & reworded, where resource message request = request message related to resource status, & update message = response message).
Regarding claim 7, ‘976 describes:
wherein the controller is further configured to perform load balancing operations in dependence upon the message in response to the request message (claim 8 subset).
Regarding claim 8, ‘976 describes a base station, comprising: 
a transceiver;  and 
a controller, 
wherein the controller is configured to: 
control the transceiver to receive, at the base station, a request message related to resource status, from a neighboring base station;  and 
control the transceiver to send, to the neighboring base station, a message in response to the request message, based on the request message, wherein the message in response to the request message includes data identifying a physical resource block usage for guaranteed bit rate (GBR) traffic (claim 9 reworded, where resource message request = request message related to resource status, & update message = response message).
Regarding claim 10, ‘976 describes a base station, comprising: 
a transceiver configured to transmit, from the base station, a request message related to resource status to a neighboring base station and configured to receive, from the neighboring base station, a message in response to the request message, 
wherein the message in response to the request message is transmitted, by the neighboring base station, based on the request message, and 
wherein the message in response to the request message includes data identifying a physical resource block usage for guaranteed bit rate (GBR) traffic (claim 10 subset & reworded, where resource message request = request message related to resource status, & update message = response message).
Regarding claim 11, ‘976 describes:

configured to perform load balancing operations in dependence upon the message in response to the request message (claim 10 subset).
Regarding claim 12, ‘976 describes a base station, comprising: 
a transceiver configured to receive, at the base station, a request message related to resource status from a neighboring base station;  
wherein the transceiver is further configured to transmit, to the neighboring base station, a message in response to the request message, based on the request message, and 
wherein the message in response to the request message includes data identifying a physical resource block usage for guaranteed bit rate (GBR) traffic (claim 7 reworded, resource message request = request message related to resource status, & update message = response message).
Regarding claim 13, ‘976 describes: 
wherein the data identifying a physical resource block usage for guaranteed bit rate (GBR) traffic is for an uplink (claim 16).
Regarding claim 14, ‘976 describes: 
wherein the data identifying a physical resource block usage for guaranteed bit rate (GBR) traffic is for a downlink (claim 4).
Regarding claim 15, ‘976 describes: 
wherein the data identifying a physical resource block usage for guaranteed bit rate (GBR) traffic is for an uplink (claim 18).
Regarding claim 16, ‘976 describes: 

Regarding claim 17, ‘976 describes: 
wherein the message in response to the request message includes data identifying a physical resource block usage for a non-guaranteed bit rate (GBR) traffic on an uplink (claim 20).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (US 2010/0323749) in view of Frederiksen (US 2009/0080342).
Regarding claims 1, 7 and 10, Lee describes a base station/method performed by a base station, the method comprising:
[a transceiver, and a controller] (para. 3, base station receives messages, collects information, determines/controls handover, transmits response, etc.)
sending, from the base station, to a neighboring base station, a request message related to resource status, and receiving, from the neighboring base station, a message in response to the request message, wherein the message in response to the request 
Lee describes requesting resource status from adjacent access points (see above), but fails to explicitly describe:
Frederiksen also describes notifying to neighboring cells/network elements of allocation, scheduling & load determination (fig. 1-2 & abstract), further describing:
signaling to neighboring/adjacent cells/base station a message including data identifying a physical resource block (PRB) usage for guaranteed bit rate (GBR) traffic (para. 40-42, load measured of PRBs with SAE GBR traffic is determined and transmitted to neighboring network elements/cells (base stations)).
It would have been obvious to one with ordinary skill in the art at the time of invention by applicant to specify that the adjacent base station response comprising data characteristics in Lee to comprise identification of PRB usage for GBR traffic as in Frederiksen.

Regarding claims 6, 9 and 12, Lee describes a method performed by a base station, the method comprising:
[transceiver, and a controller:] (para. 3, base station receives messages, collects information, determines/controls handover, transmits response, etc.)
receiving, at the base station, a request message related to resource status, from a neighboring base station sending, to the neighboring base station, a message in response to the request message, based on the request message, wherein the message in response to the request message (fig. 4 & para. 56, target base station receives from serving (neighboring) base station requesting to allocate an uplink transmission resource for the mobile station at S402 or S403, then target base station transmit back uplink channel statuses to the serving base station at S407 & S408. ALTERNATIVELY, fig. 6 & para. 75&80 or fig. 7 par. 89 & 93 describes serving base station acquiring information necessary from target base station for performing UL handover).
Lee describes requesting resource status from adjacent access points (see above), but fails to explicitly describe:
Frederiksen also describes notifying to neighboring cells/network elements of allocation, scheduling & load determination (fig. 1-2 & abstract), further describing:
signaling to neighboring/adjacent cells/base station a message including data identifying a physical resource block (PRB) usage for guaranteed bit rate (GBR) traffic 
It would have been obvious to one with ordinary skill in the art at the time of invention by applicant to specify that the adjacent base station response comprising data characteristics in Lee to comprise identification of PRB usage for GBR traffic as in Frederiksen.
The motivation for combining the teachings is that by providing load measure to neighboring network element(s), it yields an effective control of the information traffic in the network (Frederiksen, para. 52).
Regarding claims 2, 8 and 11, Lee describes:
performing load balancing operations in dependence upon the message in response to the request message (fig. 4 or 6 or 7 & para. 16, goal of acquiring info from neighboring base station for handover is for distributing load).
Regarding claim 3 and 14, Lee describes:
the data identifying a physical resource block usage for guaranteed bit rate (GBR) traffic is for a downlink ((fig. 4 or 6 or 7 & para. 16, goal of acquiring info from neighboring base station for handover is for distributing load for uplink or downlink transmission, title).
Regarding claims 4 and 16, Lee already describes the intended data transmission to be either uplink or downlink (title). Lee and Frederiksen combined describes:
 wherein the message in response to the request message includes data identifying a physical resource block usage for a non-guaranteed bit rate (GBR) traffic 
Regarding claims 5 and 17, Lee already describes the intended data transmission to be either uplink or downlink (title). Lee and Frederiksen combined describes:
wherein the message in response to the request message includes data identifying a physical resource block usage for a non-guaranteed bit rate (GBR) traffic on an uplink (Frederiksen para. 37-39, in 1 embodiment, load measure signal to neighboring network elements/cells (base station)is for best-effort/non-GBR traffic).
Regarding claims 13 and 15, Lee describes:
the data identifying a physical resource block usage for guaranteed bit rate (GBR) traffic is for a uplink ((fig. 4 or 6 or 7 & para. 16, goal of acquiring info from neighboring base station for handover is for distributing load for uplink or downlink transmission, title).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Kim (US 2009/0059857) describing ranging and load balancing using a candidate base station, Nakano (US 2006/0239230) describing load distribution via inter-AP communication (fig. 16), and De Sanctis (US 20090274118) describing handover for load balancing criteria.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197.  The examiner can normally be reached on M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469